Citation Nr: 1224657	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-18 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Chicago, Illinois.

On his June 2009 Form 9 appeal, the Veteran requested a Travel Board hearing.  Subsequently, in April 2012, the Veteran submitted a written request to withdraw his request for a Board hearing.  Based thereon, the Veteran's request for a hearing is considered withdrawn, and the Board may proceed with further appellate review.

Despite a determination reached by the RO to reopen the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

With regard to the Veteran's application to reopen his claim for entitlement to service connection for bilateral hearing loss disability, the Board has determined that new and material evidence has been received.  The claim for bilateral hearing loss disability is reopened and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the Veteran has tinnitus that had its onset in service.


2.  A March 1996 rating decision denied entitlement to service connection for bilateral hearing loss disability.  The Veteran did not file an appeal.

3.  July 1997 and December 1997 RO decisions denied the Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss disability.  The Veteran did not file an appeal.

4.  Evidence submitted since the July and December 1997 RO decisions is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.
  

CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

2.  The July 1997 and December 1997 RO decisions denying the Veteran's claim of entitlement to service connection for bilateral hearing loss disability are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss disability has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his previously denied claim for entitlement to service connection for bilateral hearing loss disability, such request is being granted and the reopened claim is being remanded for further development, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for tinnitus, the claim is granted, as explained in detail below.  As such, the Board finds that any error related to the VCAA is moot.  See id.

Tinnitus

The Veteran asserts that he has experienced tinnitus since service as a result of acoustic trauma.  He cites one particular incident around 1988 that caused ringing in his ears when he was standing behind a jet too close to the exhaust.  See Informal Claim, August 2007.  He asserts that he has continued to experience ringing in his ears almost daily as a result.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2006).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to the Veteran's service treatment records, a September 1991 service dental record reflects that the Veteran reported experiencing headaches and ringing in his ears.  At separation, an October 1991 report of medical history reflects that the Veteran checked the box indicating that he had experienced ear, nose, or throat trouble, and a clinician noted that the Veteran had been experiencing ringing in both ears whenever he was in a quiet room for one month.  

As noted above, the Veteran reports that he has experienced ringing in his ears since service, and the Board acknowledges that the Veteran is competent to report symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (ringing in the ears is capable of lay observation).  In this particular case, the Board finds the Veteran's reported in-service exposure to loud noise and ringing in his ears since service to be particularly credible given the medical evidence in his service treatment records of having experienced ringing in his ears, and also in light of the medical evidence of hearing difficulties (increased thresholds and diagnosed hearing loss) in service.

In light of the medical evidence of tinnitus in service as well as the Veteran's competent, credible complaints of tinnitus (ringing in his ears) since service, the Board finds that a preponderance of the evidence is in favor of granting the Veteran's claim.  In this regard, while the Board acknowledges the lack of any current medical evidence of a current tinnitus disability, tinnitus is a type of condition that the Court has noted is particularly capable of lay observation.  See id.  In addition, the Board adds that in this particular case, there is no evidence reflecting that the Veteran has ever denied experiencing tinnitus since service, and there is no medical opinion of record reflecting that his complaints of tinnitus are not at least as likely as not related to service.  In that regard, the Board acknowledges that no VA examination or medical opinion was ever obtained relating to the Veteran's claim.  The Board finds, however, that a remand for a VA medical opinion or examination regarding the Veteran's tinnitus claim would constitute a fishing expedition and only serve to unnecessarily delay final adjudication of this claim with no likely benefit flowing to the Veteran.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992);  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In sum, the Board concludes that a preponderance of the evidence is in favor of granting service connection for tinnitus.  38 U.S.C.A. § 5017(b) (West 2002).

Application to Reopen

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss disability.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, the Veteran served on active duty from October 1987 to October 1991.  He claims that he has bilateral hearing loss disability as a result of acoustic trauma in service.  It appears that the Veteran also asserts, in the alternative, that he experiences hearing loss disability secondary to tinnitus, which tinnitus is service-connected by way of this decision.  See Informal Claims, August 2007 (sometimes unable to hear conversations due to ringing in his ears).  His original claim was denied by way of a March 1996 rating decision, which was not appealed and became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  July 1997 and December 1997 RO decisions denied the Veteran's application to reopen his claim, which the Veteran did not appeal and likewise became final.  See id.

At the time of the July 1997 and December 1997 RO decisions, the evidence of record included the Veteran's service treatment records as well as a general June 1997 VA examination report that is silent as to any notations regarding the Veteran's hearing sensitivity.

Subsequently, the Board is granting service connection for tinnitus herein.  Because the Veteran has alleged that he has difficulty hearing secondary to ringing in his ears, see August 2007 informal claim for tinnitus, and because service connection for tinnitus is granted herein, the Board finds that new and material evidence has been received.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (overruling Colvin) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  Therefore, the Veteran's claim for service connection for bilateral hearing loss disability is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary as explained the remand section below.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss disability has been received, and, to that extent only, the appeal is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran claims that he has bilateral hearing loss disability as a result of acoustic trauma in service.  The Veteran reports that his hearing loss was caused by acoustic trauma from standing behind a jet too close to the exhaust on one particular occasion.  See Informal Claim, August 2007.  It appears that the Veteran also asserts, in the alternative, that he experiences hearing loss disability secondary to his service-connected tinnitus.  See Informal Claims, August 2007 (sometimes unable to hear conversations due to ringing in his ears).  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

 October 1991 service treatment records reflect that audiological evaluation revealed a shift in the Veteran's hearing thresholds since his enlistment in October 1987 (albeit a second follow-up test produced milder thresholds), and a diagnosis of mild bilateral hearing loss was recorded.  The Veteran's October 1991 separation examination report reflects that audiological evaluation revealed increased thresholds in the lower frequencies, particularly in the right ear, and that a diagnosis of right ear low frequency hearing loss, mild, was recorded.  At the same time, however, the Board acknowledges that the same clinician noted on the Veteran's separation report of medical history that the Veteran was not aware of any hearing loss.

Post-service, while the Board acknowledges that there is no medical evidence of a current diagnosis of hearing loss disability in either ear or any medical record of complaint, the Board nevertheless acknowledges the Veteran's statements to the effect that he has experienced difficulty hearing since service.  Specifically, he reports that he experiences difficulty hearing high pitch tones and that, at times, he has to "guess if the sound is there."  Also, as noted above, he reports difficulty hearing conversations at times.

The Veteran has not been provided with a VA examination relating to his claim.  The duty to assist generally requires that a veteran be provided with a VA examination when the evidence tends to indicate that a current disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this particular case, in light of the fact that the Veteran's claim has been reopened, his assertion that his hearing loss disability is secondary to his service-connected tinnitus, and the fact that his service treatment records reflect diagnosed hearing loss, the Board finds that a VA examination is required.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (duty to assist by providing a VA examination does not apply to applications to reopen a claim unless new and material evidence has been received).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss disability.  The claims folder should be provided to the examiner for review in conjunction with the examination.  

After reviewing the file, and conducting a thorough audiological examination, and identifying the nature of the Veteran's hearing loss disability, the examiner should render an opinion as to whether it is at least as likely as not that any hearing loss disability diagnosed on examination is (a) directly related to the Veteran's service, or (b) secondary to his service-connected tinnitus (including whether it has been aggravated beyond the natural progression of the disease).  

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's hearing loss disability is not related to service, the examiner must explain, in detail, the reasoning behind this determination.  

If the examiner finds that any hearing loss disability diagnosed on examination is not directly related to service but was aggravated by the Veteran's service-connected tinnitus, please ask the examiner to provide, to the extent possible, a baseline level of severity.  If it is not possible to provide a baseline level of severity, please ask the examiner to provide a rationale for such a conclusion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


